Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a continuation of PCT/US2018/065112, filed 12/12/2018, claiming priority to U.S. Provisional Application Ser. No. 62/607,406, filed 12/19/2017.
Election/Restrictions
Claims 1-6 are pending. Applicants’ elections with traverse of the subgenus with A = phenyl, B = pyridyl, X = -CH2-, Y = -CH(NH2)-, and Z = N and of the species shown below in the reply filed on 9/24/2021 are acknowledged. This species was found free of prior art other than Applicants’ copending application. (See concluding paragraphs of this action)

    PNG
    media_image1.png
    160
    161
    media_image1.png
    Greyscale

Applicants traverse the requirement for election of species, arguing that the Office has not supported its conclusion that species within the claimed genus are independent or distinct. However, the Office did provide examples of compounds within the claimed genus. It is self-evident that these compounds have no structural element in common. The examiner deems this to be sufficient documentation that the claimed genus encompasses species that are independent or distinct. 
The number and scope of variable elements in formula I are such as to make it impossible to search. The purpose of election of a subgenus is to facilitate identification of patentable subject matter and, therefore, compact prosecution. Surely this is in Applicants’ interest. However, in view of Applicants’ traversal of the requirement to elect a subgenus, this requirement is withdrawn. Accordingly, instead of further searching the subgenus which encompasses the elected species, the examiner has selected another convenient species to which 
Claim Rejections – Improper Markush Grouping
Claims 1-6 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping lack the required combination of a shared substantial structural feature and a common use that flows from that shared substantial structural feature because this grouping encompasses members that lack a shared substantial structural feature.
For example, the claims encompass the following substitutable core structures, among scores of others:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    207
    103
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
   
    PNG
    media_image5.png
    193
    82
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
     
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
      
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
     
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
    
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

These core structures clearly lack a substantial shared structural feature.
In response to this rejection, Applicants should either amend the claims to recite only individual species or a grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative do in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. §112, first paragraph, because the specification fails to comply with the written description requirement with respect to a method of use of a compound of formula I in which the fused ring system AB is either bound to or fused with 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Under MPEP §2163, possession may be shown in a variety of ways, including:
 i) description of an actual reduction to practice, such as by describing testing of the claimed invention or by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose; 
ii) a showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete; and
 iii) description of distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. 

MPEP 2163 II.3(a)(ii) explains that for a claimed genus satisfaction of the involves a showing according to methods i, ii, or iii in the paragraph immediately above for a “representative number of species,” where this phrase means that the variety of species described represents the variation within the claimed genus.
Among the over 550 example compounds in the specification, there are no species that represent compounds in which Ring B is a 5-membered heteroaryl, in which both A and B rings are 5-membered (examples of both of which are depicted above in paragraph 6, or in which a heteroaryl group or a 7- or 8-membered nonaromatic ring is bound directly to the XYZ ring, as in the following hypothetical compounds which are within the claimed genus:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale



    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

For these reasons it is found that claims 1-4 lacks adequate written description support.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-6 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. These claims are directed to a method for the treatment of “disorders related to 

Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

As represented by the expanded elected species, claims 1-6 are rejected under 35 U.S.C. §102(a)(1) as anticipated by US 7,268,232 to Schlienger, N. et al., which discloses for treatment of Alzheimers disease the compound below, at col. 12, ll. 12-13,

    PNG
    media_image16.png
    221
    121
    media_image16.png
    Greyscale

This corresponds to formula I with Z = N, X and Y = -CH2-, A and B = phenyl, and R1 = CN.
Additional compounds within the instantly claimed genus that are disclosed in this section of Schlienger US ‘232 are the following:

    PNG
    media_image17.png
    247
    125
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    231
    134
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    222
    135
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    264
    127
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    250
    139
    media_image21.png
    Greyscale

At col. 3, ll. 40-53 Schlienger US ‘232 discloses that these compounds can be administered to a patient in order to treat Alzheimer’s disease, among other conditions. Alzheimer’s disease is identified by the instant specification, as well as in claim 2, as a condition “related to” TLR7/8 overexpression or TLR7/8 aberrant activation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely-filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on grounds of anticipatory nonstatutory double patenting as being unpatentable over claims 7 and 8 of U.S. Patent No.10,399,957. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7 and 8 of ‘957 encompass a method of treating a TLR7/8 mediated disorder comprising administering a compound of claim 1 of ‘957, shown below.

    PNG
    media_image22.png
    149
    147
    media_image22.png
    Greyscale
 
This is a subgenus within instantly claimed formula I.. Therefore claims 7 and 8 of ‘957 anticipate instant claims 1-4.
Claims 1-4 are also rejected on grounds of anticipatory nonstatutory double patenting as being unpatentable over claims 9 and 10 of U.S. Patent No.10,947,213. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9 and 10 of ‘713 encompass a method of treating a TLR7/8 mediated disorder comprising administering a compound of claim 1 of ‘213, shown below.


    PNG
    media_image23.png
    155
    171
    media_image23.png
    Greyscale

This is a subgenus within instantly claimed formula I. Therefore claims 9 and 10 of ‘213 anticipate instant claims 1-4.
Claims 1-4 are also provisionally rejected on grounds of nonstatutory double patenting as being unpatentable over claims 27 and 28 of copending Application No.17/250,489. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 27 and 28 of ‘489 encompass a method for treating a TLR7/8-mediated disorder comprising administering a compound of claim 1 of ‘489. That compound is shown below.

    PNG
    media_image24.png
    194
    239
    media_image24.png
    Greyscale

This is a subgenus within instantly claimed formula I. Therefore claims 27 and 28 of ‘489 anticipate instant claims 1-4. This is a provisional nonstatutory double patenting rejection.
The elected species is encompassed by the genus of claim 1 of ‘489. Therefore, the claimed genus is provisionally rejected on grounds of nonstatutory double patenting.

	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622